Citation Nr: 1828598	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-42 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Parents' Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran died in January 2011 while on active duty in the U.S. Army.  The appellant is her surviving parent (mother).  She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined she was not entitled to DIC benefits because her income exceeds the maximum annual limit set by law.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's daughter was tragically killed in January 2011 after suffering blast injuries while on active duty in the U.S. Army in Kandahar, Afghanistan. 

DIC may be awarded to a surviving spouse, child or parent of the veteran upon the service-connected death of the veteran. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.5 (a) (2017).  Basic entitlement exists if, among other things, the parent's annual income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C. § 1315; 38 C.F.R. § 3.25.  Thus, DIC benefits payable to parents are subject to limitations on annual income. 38 U.S.C. § 1315. 

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded. The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  See 38 C.F.R. § 3.262 (l)(4).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  See 38 C.F.R. § 3.262 (l).

Effective December 1, 2012, Parents' DIC income limit for sole surviving parent unremarried or remarried living with spouse is $19,058.00 if living with spouse (and $14,178.00 if not living with spouse).  See M-21-1, Part I, Appendix B; Parent(s) Dependency Indemnity Compensation (DIC) Rate Table, Chart 1.  It appears from the submissions from the appellant that she is living with her husband, who is not the Veteran's biological father.  

The combined income of the appellant and her husband exceeds these income limits, thereby rendering the appellant ineligible for Parents' DIC benefits.  The appellant reported an annual income of $10,344.00 from the Social Security Administration (SSA).  Her husband also reported an annual income of $35,069.28, which included $1,175.00 from SSA and $29,988.00 from a retirement pension.  So, their combined annual income was $45,413.00, at .90 cents on the dollar is $40,871.00, which exceeds the allowable limit.  The Board's review of the appellant's financial data differs slightly from that of the RO, which determined that the appellant's income was $40,936.00, but this is not significant enough to make a difference in the appellant's claim.  

While the appellant noted that she and her husband had medical expenses, including from her husband suffering from blindness, macular degeneration, hearing impairment, in addition to other medical problems; and her suffering from heart and kidney problems, she did not provide any additional information in response to VA's request for fill out a VA-Form 21P-8416, "Medical Expense Report" and VA Form 21-0514-1 DIC Parent's Eligibility Verification Report.  Without this information, no medical expenses are deducted.  

She submitted a separate statement that she married her husband in 1987 after her daughter (the Veteran) was born.  She noted that her husband was a veteran from the U.S. Navy, and suffered blindness, macular degeneration, hearing impairment, in addition to other medical problems.  She also noted that her cardiologist wanted her to have medication for her kidney and heart.  She indicated that on a fixed income, they had to move away from the United States to the Philippines in 2004.

The RO asked the appellant to notify VA if her income dropped or the medical expenses she paid increased, and to fill out a VA-Form 21P-8416, "Medical Expense Report" and VA Form 21-0514-1 DIC Parent's Eligibility Verification Report.  In addition, the RO sent the appellant a VA-Form 21-0510, "Eligibility Verification Report Instruction."  See October 18, 2013 RO decision; and August 26, 2014 RO letter.

The appellant responded with a statement on her October 2014 VA-Form 9 noting that they worked hard at their jobs in hopes of earning retirement and Social Security and felt as if they were being punished for planning and preparing for the future.  She noted that as for medical records, her cardiologist was out of the country and she would send it in when the records became available.  However, no further medical expense information was provided.

It appears that the appellant misunderstood VA's request for medical expense information that could be useful in offsetting her income that is counted for VA purposes.  She, instead, thought VA was asking for medical records.  The appellant mentioned rather significant medical problems for herself and her husband, and it could be that their medical expenses could be high enough to deducted from their countable income, which could, in turn, affect the appellant's eligibility for Parents' DIC benefits.  Given that it appears that the appellant misunderstood what VA was requesting, she should be given another opportunity to submit her medical expense information.

Also, the appellant is unrepresented in this case; she mentioned at one point that she could not afford an attorney.  The appellant should be provided with a list of Veterans Service Organizations, which are free of charge to the appellant in assisting her with her claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a list of Veterans Service Organizations so that she may elect one to assist her with her claim, if she so chooses.  Clarify that this service is free for her.

2.  After giving the appellant a chance to respond to the option of selecting a VSO to assist her with her claim, send the appellant a letter requesting additional information concerning medical expenses for her disabilities and her husband's disabilities, including any unreimbursed medical expenses that have been paid from January 1, 2013 to present.  This can include, but is not limited to, health, accident, sickness, and hospitalization insurance premiums.  Please clarify that VA needs the amount of money she paid for her medical treatment and her husband's medical treatment; VA does NOT need copies of the medical records.  She should be notified that her statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




